PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of
Conroy-ben, Otakuye
Application No. 16/829,329
Filed: March 25, 2020
Attorney Docket No. 112624.01179
:
:
:                        NOTICE     
:
:



 This is a notice regarding the request for acceptance of a fee deficiency submission under 37 CFR 1.29(k) filed November 22, 2021.  

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done.  

The fee deficiency submission under 37 CFR 1.29(k) is hereby REJECTED.

As stated in 37 CFR 1.29(k), If status as a micro entity is established in good faith in an application or patent, and fees as a micro entity are paid in good faith in the application or patent, and it is later discovered that such micro entity status either was established in error, or that the Office was not notified of a loss of entitlement to micro entity status as required by paragraph (i) of this section through error, the error will be excused upon compliance with the separate submission and itemization requirements of paragraph (k)(1) of this section and the deficiency payment requirement of paragraph (k)(2) of this section.

(1) Any paper submitted under this paragraph must be limited to the deficiency payment (all fees paid in error) required for a single application or patent. Where more than one application or patent is involved, separate submissions of deficiency payments are required for each application or patent (see § 1.4(b)). The paper must contain an itemization of the total deficiency payment for the single application or patent and include the following information:

(i) Each particular type of fee that was erroneously paid as a micro entity, (e.g., basic statutory filing fee, two-month extension of time fee) along with the current fee amount for a small or non-small entity, as applicable;

(ii) The micro entity fee actually paid, and the date on which it was paid;

(iii) The deficiency owed amount (for each fee erroneously paid); and

(iv) The total deficiency payment owed, which is the sum or total of the individual deficiency owed amounts as set forth in paragraph (k)(2) of this section.

The instant request does not fully comply with the itemization requirements of (i), (ii), (iii), and (iv) as listed above. The itemization in the request fails to include all of the micro entity fees erroneously paid during the cited period. A review of the record shows that an information disclosure statement and micro entity fee were filed on November 04, 2021. Thus, applicant should submit a proper itemization in compliance with 37 CFR 1.29(k) that shows each particular type of fee that was erroneously paid as a micro entity. A sample fee deficiency request is attached for your reference.

Applicant is given ONE MONTH or THIRTY DAYS, whichever is longer, from the mailing date of this decision to submit the fees required pursuant to 37 CFR 1.29(k) and a replacement itemized listing of each fee erroneously paid as a small entity in compliance with 37 CFR 1.29(k) NO EXTENSION OF TIME UNDER 37 CFR 1.136 IS PERMITTED.

The application file does not indicate a change of address has been filed, although the address given on the petition differs from the address of record. If appropriate, a change of address should be filed in accordance with MPEP 601.03. A courtesy copy of this decision is being mailed to the address noted on the petition. However, until otherwise instructed, all future correspondence regarding this application will be mailed solely to the address of record.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Telephone inquiries concerning this decision should be directed to Jonya Smalls, Paralegal Specialist at 571-272-1619. 


/JONYA SMALLS/Paralegal Specialist, OPET                                                                                                                                                                                                        


cc:	Tambryn K. VanHeyningen
	Quarles & Brady LLP
	33 E. Main St., Suite 900
	Madison, WI 53703



Attached: Sample Notification of Loss of Micro Entity Status and Fee Deficiency Payment





    
        
            
        
            
    

    
        1 http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)